         Case 2:18-cv-02169-RM Document 44 Filed 01/16/19 Page 1 of 13



1    Kami M. Hoskins (SBN: 026271)
     Annelise M. Dominguez (SBN: 033299)
2    GORDON REES SCULLY MANSUKHANI, LLP
     111 W. Monroe Street, Suite 1600
3    Phoenix, AZ 85003
     Telephone: (602) 794-2468
4    Facsimile: (602) 265-4716
     khoskins@grsm.com
5    adominguez@grsm.com
     Attorneys for Defendant
6    HealthPlanOne, LLC
7
                         IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE DISTRICT OF ARIZONA
9
10   Peggy Quintana, an individual,                Case No. 2:18-cv-02169-JZB

11                                Plaintiff,
                                                   ANSWER TO FIRST AMENDED
12           vs.                                   COLLECTIVE ACTION COMPLAINT

13
     HealthPlanOne, LLC, a Connecticut
14   limited liability company.

15                                Defendant.

16                                             ANSWER

17           Defendant HealthPlanOne, LLC (“Defendant”), by and through its undersigned

18   counsel, for its Answer to the First Amended Collective Action Complaint [Doc. No. 41]

19   (the “Complaint”) filed by Plaintiff Peggy Quintana (“Plaintiff”), admits, denies, and

20   alleges as follows:1

21           1.    In responding to the Complaint, Defendant objects to and does not

22   acquiesce to the Court’s jurisdiction, including subject matter jurisdiction, over this

23   matter pending the outcome of arbitration.

24           2.    Defendant expressly reserves and does not waive any and all of its rights

25   and remedies under the arbitration agreement by and between Plaintiff and Defendant.

26
27   1
      Defendant submits its Answer pursuant to the Court’s Mandatory Initial Discovery Pilot Project
28   and General Order 17-08. Defendant does not waive its right to arbitration or acquiesce to the
     Court’s jurisdiction pending arbitration of the parties’ dispute.
                                                   -1-
      Case 2:18-cv-02169-RM Document 44 Filed 01/16/19 Page 2 of 13



1           3.     Defendant denies each and every allegation contained in the Complaint and
2    each and every claim for relief thereof, which Defendant does not expressly admit or
3    otherwise plead.
4                            NATURE OF PLAINTIFF’S CLAIMS
5           4.     Defendant denies the allegations in Paragraph 1.
6           5.     In response to Paragraph 2, Defendant admits it is a health insurance
7    agency. Defendant denies the remaining allegations in Paragraph 2.
8           6.     In response to Paragraph 3, Defendant admits it conducted business through
9    contact centers in the three years preceding the date Plaintiff filed the Complaint.
10   Defendant further admits that certain of its employees engaged in sales in those contact
11   centers. Defendant denies the remaining allegations in Paragraph 3.
12          7.     In response to Paragraph 4, Defendant admits it employed Plaintiff as a
13   Licensed Sales Agent in Phoenix, Arizona. Defendant denies the remaining allegations
14   in Paragraph 4.
15          8.     Defendant lacks knowledge or information sufficient to form a belief about
16   the truth or falsity of the allegations in Paragraph 5 and therefore denies them. Defendant
17   denies any remaining allegations in Paragraph 5.
18          9.     Defendant lacks knowledge or information sufficient to form a belief about
19   the truth or falsity of the allegations in Paragraph 6 and therefore denies them. Defendant
20   denies any remaining allegations in Paragraph 6.
21          10.    Defendant denies the allegations in Paragraph 7.
22          11.    Defendant denies the allegations in Paragraph 8.
23          12.    In response to Paragraph 9, Defendant affirmatively alleges such paragraph
24   contains legal conclusions and analysis, which do not require a response. Defendant
25   denies any remaining allegations in Paragraph 9.
26          13.    In response to Paragraph 10, Defendant affirmatively alleges such
27   paragraph contains legal conclusions and analysis, which do not require a response.
28   Defendant denies any remaining allegations in Paragraph 10.

                                                 -2-
      Case 2:18-cv-02169-RM Document 44 Filed 01/16/19 Page 3 of 13



1                                   JURISDICTION AND VENUE
2          14.    In response to Paragraph 11, Defendant affirmatively alleges the Court
3    lacks subject matter jurisdiction over the parties’ alleged dispute during the pendency of
4    arbitration pursuant to the arbitration agreement by and between the parties and the
5    Federal Arbitration Act, 9 U.S.C. § 1 et seq. (the “FAA”).
6          15.    In response to Paragraph 12, Defendant affirmatively alleges venue in this
7    District is improper during the pendency of arbitration pursuant to the arbitration
8    agreement by and between the parties and the FAA.
9                                        THE PARTIES
10         16.    In response to Paragraph 13, Defendant admits it employed Plaintiff as a
11   non-exempt sales agent in Phoenix, Arizona from approximately June 13, 2016 through
12   approximately August 15, 2016.     In further response to Paragraph 13, Defendant lacks
13   knowledge or information sufficient to form a belief about the truth or falsity of the
14   allegations in Paragraph 13 and therefore denies them. Defendant denies any remaining
15   allegations in Paragraph 13.
16         17.    In response to Paragraph 14, Defendant admits it is a Connecticut limited
17   liability company with headquarters located at 35 Nutmeg Drive, Suite 220, Trumbull,
18   CT 06611, and its statutory agent in Arizona is Business Filings Incorporated located at
19   3800 N. Central Ave., Ste. 460, Phoenix, AZ 85012. Defendant denies the remaining
20   allegations in Paragraph 14.
21         18.    In response to Paragraph 15, Defendant admits it is a health insurance
22   agency that uses proprietary technology to sell insurance products. Defendant denies the
23   remaining allegations in Paragraph 15.
24         19.    In response to Paragraph 16, Defendant admits it conducted business in
25   Arizona, Florida, Connecticut, and Massachusetts during the three years preceding the
26   date Plaintiff filed the Complaint.      Defendant denies the remaining allegations in
27   Paragraph 16.
28

                                                 -3-
      Case 2:18-cv-02169-RM Document 44 Filed 01/16/19 Page 4 of 13



1          20.    In response to Paragraph 17, Defendant admits that certain of its employees
2    in Arizona, Florida, Connecticut, and Massachusetts engaged in sales. Defendant denies
3    the remaining allegations in Paragraph 17.
4          21.    In response to Paragraph 18, Defendant admits it employed Plaintiff as an
5    employee. In further response to Paragraph 18, Defendant affirmatively alleges such
6    paragraph contains legal conclusions and analysis, which do not require a response.
7    Defendant denies any remaining allegations in Paragraph 18.
8          22.    In response to Paragraph 19, Defendant affirmatively alleges such
9    paragraph contains legal conclusions and analysis, which do not require a response.
10   Defendant denies any remaining allegations in Paragraph 19.
11         23.    Defendant lacks knowledge or information sufficient to form a belief about
12   the truth or falsity of the allegations in Paragraph 20 and therefore denies them.
13   Defendant denies any remaining allegations in Paragraph 20.
14         24.    In response to Paragraph 21, Defendant affirmatively alleges such
15   paragraph contains legal conclusions and analysis, which do not require a response.
16   Defendant denies any remaining allegations in Paragraph 21.
17         25.    In response to Paragraph 22, Defendant affirmatively alleges such
18   paragraph contains legal conclusions and analysis, which do not require a response.
19   Defendant denies any remaining allegations in Paragraph 22.
20         26.    In response to Paragraph 23, Defendant affirmatively alleges such
21   paragraph contains legal conclusions and analysis, which do not require a response.
22   Defendant denies any remaining allegations in Paragraph 23.
23                                FACTUAL ALLEGATIONS
24         27.    Defendant denies the allegations in Paragraph “A” on p. 5.
25         28.    In response to Paragraph 24, Defendant admits it conducted business
26   through contact centers in Arizona, Florida, Connecticut, and Massachusetts. Defendant
27   further admits that certain of its employees engaged in sales in those contact centers.
28   Defendant denies the remaining allegations in Paragraph 24.

                                                  -4-
      Case 2:18-cv-02169-RM Document 44 Filed 01/16/19 Page 5 of 13



1          29.    Defendant denies the allegations in Paragraph 25.
2          30.    Defendant denies the allegations in Paragraph 26.
3          31.    Defendant denies the allegations in Paragraph 27.
4          32.    Defendant denies the allegations in Paragraph 28.
5          33.    Defendant denies the allegations in Paragraph 29.
6          34.    Defendant denies the allegations in Paragraph 30.
7          35.    Defendant denies the allegations in Paragraph 31.
8          36.    Defendant denies the allegations in Paragraph 32.
9          37.    Defendant denies the allegations in Paragraph 33.
10         38.    Defendant lacks knowledge or information sufficient to form a belief about
11   the truth or falsity of the allegations in Paragraph 34 and therefore denies them.
12   Defendant denies any remaining allegations in Paragraph 34.
13         39.    Defendant lacks knowledge or information sufficient to form a belief about
14   the truth or falsity of the allegations in Paragraph 35 and therefore denies them.
15   Defendant denies any remaining allegations in Paragraph 35.
16         40.    In response to Paragraph 36, Defendant admits Plaintiff had a manager or
17   supervisor during the term of her employment with Defendant. In further response to
18   Paragraph 36, Defendant lacks knowledge or information sufficient to form a belief about
19   the truth or falsity of the allegations in Paragraph 36 and therefore denies them.
20   Defendant denies any remaining allegations in Paragraph 36.
21         41.    Defendant lacks knowledge or information sufficient to form a belief about
22   the truth or falsity of the allegations in Paragraph 37 and therefore denies them.
23   Defendant denies any remaining allegations in Paragraph 37.
24         42.    Defendant denies the allegations in Paragraph “B” on p. 7.
25         43.    Defendant denies the allegations in Paragraph 38.
26         44.    Defendant lacks knowledge or information sufficient to form a belief about
27   the truth or falsity of the allegations in Paragraph 39 and therefore denies them.
28   Defendant denies any remaining allegations in Paragraph 39.

                                               -5-
      Case 2:18-cv-02169-RM Document 44 Filed 01/16/19 Page 6 of 13



1          45.    Defendant lacks knowledge or information sufficient to form a belief about
2    the truth or falsity of the allegations in Paragraph 40 and therefore denies them.
3    Defendant denies any remaining allegations in Paragraph 40.
4          46.    Defendant lacks knowledge or information sufficient to form a belief about
5    the truth or falsity of the allegations in Paragraph 41 and therefore denies them.
6    Defendant denies any remaining allegations in Paragraph 41.
7          47.    In response to Paragraph 42, Defendant admits it has electronic data related
8    to Plaintiff’s use of Defendant’s electronic systems. Defendant denies the remaining
9    allegations in Paragraph 42.
10         48.    Defendant denies the allegations in Paragraph 43.
11         49.    Defendant denies the allegations in Paragraph 44.
12         50.    Defendant denies the allegations in Paragraph 45.
13         51.    Defendant denies the allegations in Paragraph 46.
14         52.    Defendant denies the allegations in Paragraph “C” on p. 9.
15         53.    Defendant lacks knowledge or information sufficient to form a belief about
16   the truth or falsity of the allegations in Paragraph 47 and therefore denies them.
17   Defendant denies any remaining allegations in Paragraph 47.
18         54.    Defendant lacks knowledge or information sufficient to form a belief about
19   the truth or falsity of the allegations in Paragraph 48 and therefore denies them.
20   Defendant denies any remaining allegations in Paragraph 48.
21         55.    Defendant lacks knowledge or information sufficient to form a belief about
22   the truth or falsity of the allegations in Paragraph 49 and therefore denies them.
23   Defendant denies any remaining allegations in Paragraph 49.
24         56.    Defendant denies the allegations in Paragraph 50.
25         57.    Defendant denies the allegations in Paragraph 51.
26         58.    Defendant denies the allegations in Paragraph 52.
27
28

                                               -6-
      Case 2:18-cv-02169-RM Document 44 Filed 01/16/19 Page 7 of 13



1          59.    Defendant lacks knowledge or information sufficient to form a belief about
2    the truth or falsity of the allegations in Paragraph 53 and therefore denies them.
3    Defendant denies any remaining allegations in Paragraph 53.
4          60.    Defendant denies the allegations in Paragraph 54.
5          61.    Defendant denies the allegations in Paragraph 55.
6          62.    Defendant denies the allegations in Paragraph 56.
7          63.    Defendant denies the allegations in Paragraph 57.
8          64.    In response to Paragraph 58, Defendant admits Plaintiff received and
9    executed the Employee Proprietary Information and Inventions Agreement for Agents on
10   or about June 10, 2016. Defendant denies the remaining allegations in Paragraph 58.
11         65.    In response to Paragraph 59, Defendant admits the document attached as
12   Exhibit 2 to the Complaint is an unsigned copy of the Employee Proprietary Information
13   and Inventions Agreement for Agents. Defendant denies the remaining allegations in
14   Paragraph 59.
15         66.    Defendant denies the allegations in Paragraph 60.
16         67.    In response to Paragraph 61, Defendant affirmatively alleges such
17   paragraph contains legal conclusions and analysis, which do not require a response.
18   Defendant denies any remaining allegations in Paragraph 61.
19         68.    In response to Paragraph 62, Defendant affirmatively alleges such
20   paragraph contains legal conclusions and analysis, which do not require a response.
21   Defendant denies any remaining allegations in Paragraph 62.
22         69.    Defendant lacks knowledge or information sufficient to form a belief about
23   the truth or falsity of the allegations in Paragraph 63 and therefore denies them.
24   Defendant denies any remaining allegations in Paragraph 63.
25         70.    Defendant lacks knowledge or information sufficient to form a belief about
26   the truth or falsity of the allegations in Paragraph 64 and therefore denies them.
27   Defendant denies any remaining allegations in Paragraph 64.
28

                                               -7-
      Case 2:18-cv-02169-RM Document 44 Filed 01/16/19 Page 8 of 13



1          71.    Defendant lacks knowledge or information sufficient to form a belief about
2    the truth or falsity of the allegations in Paragraph 65 and therefore denies them.
3    Defendant denies any remaining allegations in Paragraph 65.
4          72.    Defendant lacks knowledge or information sufficient to form a belief about
5    the truth or falsity of the allegations in Paragraph 66 and therefore denies them.
6    Defendant denies any remaining allegations in Paragraph 66.
7          73.    Defendant lacks knowledge or information sufficient to form a belief about
8    the truth or falsity of the allegations in Paragraph 67 and therefore denies them.
9    Defendant denies the remaining allegations in Paragraph 67.
10                        COLLECTIVE ACTION ALLEGATIONS
11         74.    Defendant lacks knowledge or information sufficient to form a belief about
12   the truth or falsity of the allegations in Paragraph 68 and therefore denies them.
13   Defendant denies any remaining allegations in Paragraph 68.
14         75.    Defendant lacks knowledge or information sufficient to form a belief about
15   the truth or falsity of the allegations in Paragraph 69 and therefore denies them.
16   Defendant denies any remaining allegations in Paragraph 69.
17         76.    Defendant denies the allegations in Paragraph 70.
18         77.    Defendant denies the allegations in Paragraph 71.
19         78.    Defendant lacks knowledge or information sufficient to form a belief about
20   the truth or falsity of the allegations in Paragraph 72 and therefore denies them.
21   Defendant denies any remaining allegations in Paragraph 72.
22         79.    Defendant lacks knowledge or information sufficient to form a belief about
23   the truth or falsity of the allegations in Paragraph 73 and therefore denies them.
24   Defendant denies any remaining allegations in Paragraph 73.
25         80.    In response to Paragraph 74, Defendant affirmatively alleges such
26   paragraph contains legal conclusions and analysis, which do not require a response. In
27   further response to Paragraph 74, Defendant lacks knowledge or information sufficient to
28

                                               -8-
      Case 2:18-cv-02169-RM Document 44 Filed 01/16/19 Page 9 of 13



1    form a belief about the truth or falsity of the allegations in Paragraph 74 and therefore
2    denies them. Defendant denies any remaining allegations in Paragraph 74.
3          81.    Defendant lacks knowledge or information sufficient to form a belief about
4    the truth or falsity of the allegations in Paragraph 75 and therefore denies them.
5    Defendant denies any remaining allegations in Paragraph 75.
6          82.    Defendant denies the allegations in Paragraph 76.
7          83.    Defendant lacks knowledge or information sufficient to form a belief about
8    the truth or falsity of the allegations in Paragraph 77 and therefore denies them.
9    Defendant denies any remaining allegations in Paragraph 77.
10         84.    Defendant lacks knowledge or information sufficient to form a belief about
11   the truth or falsity of the allegations in Paragraph 78 and therefore denies them.
12   Defendant denies any remaining allegations in Paragraph 78.
13         85.    Defendant lacks knowledge or information sufficient to form a belief about
14   the truth or falsity of the allegations in Paragraph 79 and therefore denies them.
15   Defendant denies any remaining allegations in Paragraph 79.
16         86.    Defendant denies the allegations in Paragraph 80.
17         87.    Defendant lacks knowledge or information sufficient to form a belief about
18   the truth or falsity of the allegations in Paragraph 81 and therefore denies them.
19   Defendant denies any remaining allegations in Paragraph 81.
20         88.    Defendant lacks knowledge or information sufficient to form a belief about
21   the truth or falsity of the allegations in Paragraph 82 and therefore denies them.
22   Defendant denies any remaining allegations in Paragraph 82.
23         89.    Defendant lacks knowledge or information sufficient to form a belief about
24   the truth or falsity of the allegations in Paragraph 83 and therefore denies them.
25   Defendant denies any remaining allegations in Paragraph 83.
26         90.    Defendant lacks knowledge or information sufficient to form a belief about
27   the truth or falsity of the allegations in Paragraph 84 and therefore denies them.
28   Defendant denies any remaining allegations in Paragraph 84.

                                                -9-
      Case 2:18-cv-02169-RM Document 44 Filed 01/16/19 Page 10 of 13



1          91.    Defendant lacks knowledge or information sufficient to form a belief about
2    the truth or falsity of the allegations in Paragraph 85 and therefore denies them.
3    Defendant denies any remaining allegations in Paragraph 85.
4          92.    Defendant denies the allegations in Paragraph 86.
5          93.    Defendant lacks knowledge or information sufficient to form a belief about
6    the truth or falsity of the allegations in Paragraph 87 and therefore denies them.
7    Defendant denies any remaining allegations in Paragraph 87.
8          94.    Defendant lacks knowledge or information sufficient to form a belief about
9    the truth or falsity of the allegations in Paragraph 88 and therefore denies them.
10   Defendant denies any remaining allegations in Paragraph 88.
11         95.    In response to Paragraph 89, Defendant affirmatively alleges such
12   paragraph contains legal conclusions and analysis, which do not require a response. In
13   further response to Paragraph 89, Defendant lacks knowledge or information sufficient to
14   form a belief about the truth or falsity of the allegations in Paragraph 89 and therefore
15   denies them. Defendant denies any remaining allegations in Paragraph 89.
16         96.    In response to Paragraph 90, Defendant affirmatively alleges such
17   paragraph contains legal conclusions and analysis, which do not require a response. In
18   further response to Paragraph 90, Defendant lacks knowledge or information sufficient to
19   form a belief about the truth or falsity of the allegations in Paragraph 90 and therefore
20   denies them. Defendant denies any remaining allegations in Paragraph 90.
21                                     COUNT I – FLSA
22         97.    In response to Paragraph 91, Defendant incorporates herein its responses to
23   Paragraphs 1 through 90 above.
24         98.    In response to Paragraph 92, Defendant affirmatively alleges such
25   paragraph contains legal conclusions and analysis, which do not require a response. In
26   further response to Paragraph 92, Defendant lacks knowledge or information sufficient to
27   form a belief about the truth or falsity of the allegations in Paragraph 92 and therefore
28   denies them. Defendant denies any remaining allegations in Paragraph 92.

                                               -10-
      Case 2:18-cv-02169-RM Document 44 Filed 01/16/19 Page 11 of 13



1           99.    In response to Paragraph 93, Defendant affirmatively alleges such
2    paragraph contains legal conclusions and analysis, which do not require a response.
3    Defendant denies any remaining allegations in Paragraph 93.
4           100.   In response to Paragraph 94, Defendant affirmatively alleges such
5    paragraph contains legal conclusions and analysis, which do not require a response.
6    Defendant denies any remaining allegations in Paragraph 94.
7           101.   In response to Paragraph 95, Defendant affirmatively alleges such
8    paragraph contains legal conclusions and analysis, which do not require a response. In
9    further response to Paragraph 95, Defendant lacks knowledge or information sufficient to
10   form a belief about the truth or falsity of the allegations in Paragraph 95 and therefore
11   denies them. Defendant denies any remaining allegations in Paragraph 95.
12          102.   Defendant denies the allegations in Paragraph 96.
13          103.   Defendant denies the allegations in Paragraph 97, including sub-paragraphs
14   (a) through (c).
15          104.   Defendant denies the allegations in Paragraph 98.
16                                     DAMAGES SOUGHT
17          105.   Defendant denies the allegations in Paragraph 99.
18          106.   Defendant denies the allegations in Paragraph 100.
19          107.   Defendant denies the allegations in Paragraph 101.
20          108.   Defendant affirmatively alleges Plaintiff has not stated a claim under Count
21   One and is not entitled to the relief she seeks, including collective action.
22          109.   Defendant denies Plaintiff is entitled to a jury trial.
23                                 AFFIRMATIVE DEFENSES
24          110.   Plaintiff’s alleged claims are subject to mandatory arbitration pursuant to
25   the arbitration agreement by and between the parties and pursuant to the FAA.
26          111.   The Court lacks subject matter jurisdiction over the dispute pending the
27   outcome of arbitration.
28

                                                  -11-
      Case 2:18-cv-02169-RM Document 44 Filed 01/16/19 Page 12 of 13



1           112.   The Complaint fails to state a claim upon which relief can be granted,
2    including a claim for collective relief.
3           113.       Plaintiff cannot state a claim under the Fair Labor Standards Act, 29 U.S.C.
4    § 201 et seq. (the “FLSA”) on her own behalf or on behalf of any other individual because
5    Defendant compensated Plaintiff and all employees for all wages due and owing to the
6    employee.
7           114.   Plaintiff cannot state a claim under the FLSA because Defendant had
8    insufficient knowledge Plaintiff worked overtime hours for which she was not
9    compensated due to Plaintiff’s own acts and omissions.
10          115.   Plaintiff cannot state a claim under the FLSA because Plaintiff failed to
11   follow Defendant’s policies and procedures for recording her worked hours and for
12   working overtime.
13          116.   Plaintiff is not entitled to liquidated damages under the FLSA because
14   Defendant acted in good faith and had reasonable grounds to believe its actions and
15   omissions did not violate the FLSA.
16          117.   Plaintiff cannot establish the right to collective action because she has
17   failed to show she is similarly situated to any putative collective member.
18          118.   To the extent Plaintiff can prove damages, she has failed to mitigate her
19   damages.
20          119.   Plaintiff’s alleged claims for damages are barred by the applicable statutes
21   of limitations.
22          120.   Plaintiff’s claims are barred, in whole or in part, by waiver.
23          121.   Plaintiff’s claims are barred, in whole or in part, by unclean hands.
24          122.   Plaintiff’s claims are barred, in whole or in part, by laches.
25          123.   Plaintiff’s claims are barred, in whole or in part, by estoppel.
26          124.   Defendants assert all other affirmative defenses, which may become
27   applicable after discovery and disclosure in this matter, including without limitation,
28   those set forth under FED. R. CIV. P. 8(c).

                                                    -12-
                           Case 2:18-cv-02169-RM Document 44 Filed 01/16/19 Page 13 of 13



                      1          WHEREFORE, having fully answered Plaintiff’s Complaint, Defendant requests
                      2   the Court dismiss Plaintiff’s alleged claim with prejudice.
                      3          RESPECTFULLY SUBMITTED this 16th day of January, 2019.
                      4                                                      GORDON REES SCULLY
                                                                             MANSUKHANI, LLP
                      5
                      6
                      7                                                      By: /s/ Kami M. Hoskins              .
                                                                                 Kami M. Hoskins
                      8                                                          Annelise Dominguez
                                                                                Attorneys for Defendant
                      9                                                         HealthPlanOne, LLC
                  10                                   CERTIFICATE OF SERVICE
                  11
                                I hereby certify that on January 16, 2019, I electronically transmitted the foregoing
                  12      document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                          Notice of Electronic Filing to the following CM/ECF registrants:
                  13
                          James X. Bormes, Esq.
                  14      Catherine P. Sons, Esq.
                          LAW OFFICE OF JAMES X. BORMES, P.C.
                  15      8 S. Michigan Ave., Ste. 2600
                          Chicago, IL 60603
                  16      jxbormes@bormeslaw.com
                          cpsons@bormeslaw.com
                  17
                          Thomas R. Ryan, Esq.
                  18      LAW OFFICE OF THOMAS M. RYAN, P.C.
                          35 E. Wacker Drive., Ste. 650
                  19      Chicago, IL 60601
                          tom@tomryanlaw.com
                  20
                          Michelle R. Matheson, Esq.
                  21      MATHESON & MATHESON, P.L.C.
                          15300 N. 90th St., Ste. 550
                  22      Scottsdale, AZ 85260
                          mmatheson@mathesonlegal.com
                  23      Attorneys for Plaintiff
                  24
                  25      /s/ Kimberley Davison
                  26
                  27
                  28
1165010/42556544v.1


                                                                      -13-
